Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Timothy H. Simons, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10-Q of Crownbutte Wind Power, Inc., for the quarterly period ended September 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Quarterly Report fairly presents in all material respects the financial condition and results of operations of Crownbutte Wind Power, Inc. Date:November 19, 2010 By: /s/ Timothy H. Simons Timothy H. Simons, Chief Executive Officer A signed original of this written statement, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement, has been provided to Crownbutte Wind Power, Inc., and will be retained by Crownbutte Wind Power, Inc., and furnished to the Securities and Exchange Commission or its staff upon request.
